10/11/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0332


                                         DA 22-0332


 IN RE THE MARRIAGE OF:

 ATHENA ROSE HAYES FAUSKE,

              Petitioner,                                                   FiLlEg)
        and                                                                 OCT 1 1 2022
                                                                          Bowen Greenwood
                                                                        Clerk of Suprerne Court
                                                                           State of Montana
 SHAWN STEVEN FAUSKE,

              Respondent.                                           ORDER

 TAMMY S. SPRING,

              Plaintiff and Appellant,

       v.

 ATHENA ROSE FAUSKE,

              Defendant and Appellee.


      Through counsel, Athena Rose Hayes Fauske (Athena) moves this Court for
imposition of sanctions, including dišmissal of this appeal, pursuant to M. R. App. P. 7(8).
Self-represented Appellant Tammy S. Spring (Tammy) has not filed a response.
      Athena explains that Tammy filed her Notice of Appeal on June 24, 2022, and that
this Court appointed a mediator on July 19, 2022. Athena points out that Tammy requested
an extension of time to submit a position statement on August 3, 2022, the original due
date, and that Athena did not object. Athena puts forth, however, that Tammy did not
comply with this Court's Order granting an extension and setting deadlines because
Tammy never served her position statement; she did not respond to e-mail inquiries from
counsel and the mediator; and as a result, the mediator cancelled the mediation on
September 14, 2022. Due to Tammy's substantial noncompliance with M. R. App. P. 7,
Athena requests that this Court impose sanctions, including dismissal and an assessment
of mediator fees, if any.
       Athena's motion is well-taken. This Court observes that Tamrny has not complied
with procedural rules or with the Court's order extending the time within which to do so.
M. R. App. P. 7(3)(b). This Court received the Flathead County District Court record on
July 29, followed by the exhibits on August 1, 2022. Tammy's opening brief was due on
August 31, 2022. M. R. App. P. 13(1). The parties did not file a stipulation to hold the
time requirements of the appellate rules in abeyance pending completion of mediation, as
allowed by M. R. App. P. 7(3)(b). Tammy did not file an opening brief or move this Court
for an extension of time to file her opening brief, pursuant to M. R. App. P. 26. Tammy's
appeal is subject to dismissal for failure to meet the requirernents of the rules. M. R. App.
P. 13(3). The Court declines to assess any fees.
       IT IS THEREFORE ORDERED that Athena's Rule 7(8) Motion for Sanctions is
GRANTED, and this appeal is DISMISSED with prejudice.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record and to Tammy S. Spring personally.
       DATED this 11 `day of October, 2022.
                                                                   /7 ,./    (s
                                                                              .   et
                                                                                   A 0

                                                                Chief Justice




                                                                  Justices